Citation Nr: 0505706	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for cervical and 
thoracic strain, currently evaluated as 10 percent disabling.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The veteran had active service from November 1986 to November 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the October 1997 rating decision, the RO denied an increased 
rating for cervical strain with chronic neck and mid-back 
pain, evaluated as 10 percent disabling, and compensable 
evaluations for irritable bowel syndrome and migraine 
headaches.  The veteran disagreed with the rating denials and 
a timely appeal was filed.     

In an August 2000 rating decision, the veteran was awarded a 
30 percent disability evaluation for irritable bowel 
syndrome, effective November 5, 1994, the date of receipt of 
an original claim filed by the veteran. A rating decision 
dated in April 2001 awarded the veteran a 30 percent 
disability evaluation for migraine headaches, effective 
August 26, 1996 the date of receipt of his reopened claims 
for increased evaluations.  

In November 2004, the veteran appeared at a personal hearing 
held at VA Central Office in Washington, D.C., before the 
undersigned Veterans Law Judge.     

Additional pertinent evidence, along with a waiver of initial 
review by the RO, was received at the Board in January 2005.  
38 U.S.C.A. § 20.1304.   



The issue of entitlement to an increased evaluation for 
cervical and thoracic strain is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
diarrhea of 3 to 4 times per week, constipation 2 to 3 days 
per week, and abdominal cramping pain twice per week, 
productive of severe disablement.   

2.  The veteran has migraine headaches that occur 
approximately twice per month that last from 3 to 7 days, 
that cause him to lie down and miss days from work which 
equates to very frequently completely prostrating and 
prolonged attacks productive of severe economic adaptability.

   
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, 
Diagnostic Code 7319 (2004).

2.  The criteria for a 50 percent evaluation for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered in October 1997, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In the present case, a substantially complete application for 
the issues on appeal was received in August 1996.  As 
indicated previously, in a rating decision dated in October 
1997 the issues were denied.  Only after that rating action 
was promulgated did the AOJ, in December 2003 provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claims.  Notice of the VCAA requirements were 
also included in the November 2003 Supplemental Statement of 
the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's several claims, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes the veteran's service medical 
records, private medical records, and VA treatment records.  
Furthermore, the veteran has been afforded VA medical 
examinations to evaluate his service connected disabilities.  
With regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings.  The discussions in the rating decisions 
and Statements of the Cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


I.  Irritable Bowel Syndrome

VA and private clinical records from late 1996 through 2000 
show that the veteran received ongoing treatment for 
irritable bowel syndrome, with complaints of flatulence, 
cramping, loose stools, diarrhea, and bloating.  

At a VA medical examination in July 2001, it was reported 
that the veteran had two to five bowel movements per day with 
abdominal cramps.  An examination revealed a report of an 
uncomfortable feeling in the epigastrum.  No other 
abnormalities were reported in the examination of the 
abdomen.  The diagnosis was history of irritable bowel 
syndrome.   

At VA medical examination of the intestines was performed in 
July 2003.  It was indicated that the veteran had alternating 
diarrhea and constipation of 12 years duration.  He had 
diarrhea as loose to watery stools three to four times per 
week, constipation of two to three days per week, that was 
described as a 6 on a scale of 1 to 10. There was lower 
bilateral abdominal cramping pain twice per week, relieved by 
defecation.  The examination of the abdomen revealed no 
abnormalities.  The diagnosis was irritable bowel syndrome, 
clinically improved on Prozac. VA clinical records through 
2004 show ongoing treatment for irritable bowel syndrome 
complaints and symptoms. 

A the November 2004 personal hearing at VA Central Office, 
the veteran testified that he had diarrhea almost every day 
and cramps.  He stated that everyday he had an intense 
urgency to go to the bathroom, and bad spells of diarrhea 
happened three or four times per week.  The veteran testified 
that he had to go to the bathroom seven to ten times per day.     


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran's irritable bowel syndrome has been evaluated 
under Diagnostic Code 7319, irritable colon syndrome.  
Diagnostic Code 7319 provides that a severe disability, with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress, warrants a 30 percent 
disability rating.

The veteran is currently receiving a 30 percent disability 
rating for irritable bowel syndrome.  This is the maximum 
rating disability rating assignable under the 38 C.F.R. § 
4.114, Diagnostic Code 7319.  Moreover, the symptoms that the 
veteran has reported, diarrhea and constipation and abdominal 
pain, are specifically addressed by the criteria contemplated 
by the maximum 30 percent disability rating.  The veteran's 
gastrointestinal symptoms have primarily been attributed to 
irritable bowel syndrome.  The most recent clinical data 
reveals no other diagnoses associated with the disorder 
requiring consideration of other disabilities under the 
schedule of ratings for the digestive system, 38 C.F.R. 
§ 4.114. In this regard it must be concluded that the weight 
of the evidence is against the veteran's claim, and a rating 
in excess of 30 percent for irritable bowel syndrome is not 
warranted.     

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities." 38 C.F.R. § 3.321(b)(1). "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).

Manifestations of the veteran's service-connected irritable 
bowel syndrome are specifically addressed by the rating 
criteria.  The record does not show evidence of an 
exceptional disability picture in this case, nor is there 
evidence that the veteran has required frequent periods of 
hospitalization for his service-connected irritable bowel 
syndrome. Additionally, there is no indication from the 
record that by itself, the veteran's irritable bowel syndrome 
has an adverse effect on his employment, it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account. Therefore, given the lack of evidence 
showing an unusual or exceptional disability not contemplated 
by the rating schedule, the Board concludes that the RO's 
determination not to refer this issue to the VA Central 
Office for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) was appropriate.


II.  Migraine Headaches

VA clinical records dated in October 1996 show that the 
veteran's history of headaches had improved with medication, 
occurring one to two times per month.  In April 1997 a VA 
clinical examination report indicated that the veteran's 
headaches occurred every one to two weeks, and they were 
exacerbated by bright lights.  When they occurred, it was 
indicated that the veteran went to a dark room and slept.  
The headaches reportedly lasted up to 3 days, but had 
decreased to a few hours with medication.

A VA clinical entry in August 1997 reported that the 
veteran's headaches had improved to once per week with 
medication.  In October 1997, a VA clinical entry revealed 
that an MRI of the head showed multiple non-specific signals 
T2 in the white matter of both hemispheres.   

Statements from a private physician dated in March and April 
1998 show that the veteran was excused from work for medical 
problems.  

VA clinical records from July and August 1998 show that the 
veteran complained of more frequent and flare-ups of 
headaches.  In December 1998, a VA clinical entry revealed 
that the headaches had not flared.  

A VA medical examination of the spine was performed in 
September 1999.  It was reported that the veteran was 
employed as a substance abuse program manager.  It was 
reported the veteran had a history of neck pain headaches 
with symptoms 24 hours a day. When severe, the neck pain 
reportedly turned into a headache, accompanied by nausea and 
vomiting.  The veteran reported that he lost approximately 30 
days of work per year due to the discomfort. The physician 
commented that the veteran's neck pain was the early stage of 
the headache, and it was indicated that the veteran had 
tension headaches.  

A private neurological examination performed in December 2000 
shows that the veteran reported headaches that lasted three 
to twelve days in duration, and occurred daily.  A neurology 
consultation at the end of December 2000 revealed that the 
veteran's migraine headaches were in good control.  In 
conjunction with a February 2001 lumbar puncture, it was 
reported that had severe headaches.  It was stated that the 
veteran indicated that the lying position made the headache 
better.

A VA neurological examination was performed in July 2003.  It 
was reported that the veteran had thoracic outlet syndrome 
which had exacerbated his headaches, which were sometimes 
daily, and that a physical therapy program had been set up 
for the problem. Subsequent to therapy his left side 
headaches reportedly had decreased with only occasional 
headaches on that side.  The veteran had more headaches on 
the left side.  It was reported that an MRI had shown small 
lesions that had been described with chronic migraine.  It 
was indicated that the veteran had rare bursts of headaches 
for a few days in a row, possibly related to neck pain 
treated with fairly high doses of Motrin.  It was reported 
that the veteran's headaches occurred once a month and 
sometimes twice per month.  The veteran was taking Neurontin 
for the headaches.  The examiner reported that the veteran's 
headaches were rarely severe, and were usually mild to 
moderate, and rarely disabling.  Occasional very mild 
headaches were reported.  The examiner reported that the 
neurological examination was unremarkable.  In the diagnostic 
impression it was reported that the veteran still had 
migraine headaches and that he was rated at 30 percent and he 
certainly did not have headaches at a level that would 
suggest he needed a higher rating level.  The physician 
stated that there was no indication of other neurologic 
disease process.  

Private and VA medical records from late 2003 through 2004 
show that the veteran received treatment for continued 
complaints of migraine headaches.  In January 2004 a VA 
clinical entry revealed that the veteran's migraines occurred 
once per month, and the veteran felt they were stable.  In a 
July 2004 VA clinical entry, it was reported that the veteran 
had had three severe migraine episodes since January 2004, 
and that the veteran described his condition as stable and he 
was more functional since the migraine headaches had 
dramatically decreased in frequency.  It was reported that he 
had noticed that the headaches were more severe and lasted 
longer when they occurred.  Since decreasing Motrin intake, 
he experienced headaches only once every couple of months, 
lasting three to seven days.  Another July 2004 entry 
revealed that the veteran's migraines had improved.  In an 
August 2004 entry it was indicated that the veteran began 
having headaches that were different from his migraines 
headaches, originating in the back and neck and radiating to 
the occipital retro-orbital regions of the skull.  In a 
November 2004 VA medical entry it was reported that the 
veteran had migraine headaches two times per month that 
lasted from three to five days.          

Received in November 2004 were documents from the veteran's 
employer indicating the extent of his sick and vacation hours 
used from 1999 through 2004.  It was indicated that from 2002 
to 2004, the veteran used 236.50, 271.25, and 197.25 hours of 
sick leave respectively.  In an October 2004 letter from an 
administrator at the veteran's place of employment, it was 
indicated that the veteran had been approved leave of 
absences for various medical conditions and appointments a 
result of his migraine headaches and abdominal problems and 
his leave balance is almost zero.  It was indicated that if 
his absences continued and he used all of his leave balance a 
request for an evaluation for fitness of duty would be made.  
Numerous applications for leave of absence from the veteran's 
job in the years 2003 and 2004 were included.

At the November 2004 personal hearing at VA Central Office, 
the veteran testified that he had headaches twice per month 
from three to seven days at a time.  The veteran started that 
he missed work due to the headaches and that the headaches 
were between and eight and nine on a scale of one to ten.  He 
testified that the headaches caused nausea and that bright 
light bothered him.  He stated that when the headaches 
occurred, he was required to lie down and take medication, 
Imitrex.  He testified that it was difficult for him to 
perform his job in as a counseling manager because of the 
headaches, and it caused stress for his clients.  The 
veteran's spouse stated that she noticed the headaches came 
on just before a serious attack of diarrhea and that they 
were severe for two days before they tapered off.  She 
testified that the first few days of the headaches the 
veteran was in his bedroom with shades over his eyes or 
sheets over his head if he was in bed, to cut out the extra 
light.  She stated that the first few days of the headaches 
the veteran would not be at work, and after that he would 
drag himself into work even though he had migraines.  The 
veteran testified that if he were given a fitness for duty 
test for his absences from work due to the migraines, that he 
could be laid off from work.


Analysis                      
  
The veteran is currently in receipt of a 30 percent 
disability evaluation for Migraine headaches under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, Migraine headaches. Under 
this code, migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrants a 30 percent rating. A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The clinical data of record shows that the veteran has 
continued, ongoing complaints of migraine headaches.  In the 
recent past, the clinical data includes MRI testing results 
that confirm the veteran has brain lesions which have been 
associated with the migraine headaches. The clinical data 
goes on to show that in 2003 a VA neurology examination 
showed that the veteran complained of one and sometimes two 
headaches per month.  Subsequent clinical data shows similar 
ongoing migraine headache complaints.  It is particularly 
noteworthy that in 2004 clinical records reported that the 
veteran's headaches definitely occurred twice per month and 
lasted several days at a time.  The Board is aware that in 
the recent past the veteran, as well as clinical findings, 
have indicated some reported stability of his headaches.  
However, through lay testimony and clinical information the 
record also shows that the veteran's headaches are apparently 
prostrating, requiring him to lie down and shield his eyes 
from light whenever they occur.  Moreover, there ample 
evidence submitted by the veteran indicating that his 
migraine headache disorder has a negative impact on his 
employment, through his continued requests for leave of 
absence which has been addressed by an administrator at his 
place of employment who has suggested measures that could 
have an adverse impact on the veteran's employment.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the foregoing, 
while there apparently has been improvement at some points in 
the past, it is quite apparent that the current frequency and 
duration of the veteran's migraine headaches has substantial 
impact of his ability to function and his economic 
adaptability, in terms of work absences ad its adverse effect 
on his job.  In this regard, the Board finds that the 
veteran's current migraine headache disorder result in 
functional impairment that more nearly approximates the 
criteria necessary for a 50 percent disability evaluation 
under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  The medical 
evidence does not reveal associated disability that would 
warrant an evaluation in excess of 50 percent.    

The preponderance of the evidence is in favor of the 
veteran's claim, and a 50 percent disability evaluation for 
migraine headaches is warranted.        



ORDER

Entitlement to an increased evaluation for irritable bowel 
syndrome is denied.

A 50 percent evaluation for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The remaining issue involves an increased evaluation for the 
veteran's service connected cervical and thoracic strain. A 
review of the evidence shows that the last examination of the 
veteran's cervical spine was in October 2003.  The 
examination report shows that the clinician specified that 
the veteran had full range of motion of the cervical spine.  
Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome. See 68 Fed. Reg. 51. 454 
(August 27, 2003).  The new rating criteria are now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

It is important to note that under the new General Rating 
Formula for Diseases and Injuries of the Spine disability of 
the cervical spine is evaluated in terms of range of motion 
in degrees of the particular spinal segment.  For example 
under the new rating criteria, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  

Specific range of motion measurements of the cervical spine 
were not offered in the October 2003 VA medical examination, 
and they are necessary particularly in light of the new 
rating criteria, for proper evaluation of the veteran's 
service connected cervical and thoracic strain.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).   The RO 
should ensure that the veteran has 
been properly advised of: (a) the 
information and evidence not of 
record that is necessary to 
substantiate his claims, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide. 

2.  The veteran should be afforded a 
medical examination of his service 
connected cervical and thoracic strain. 
All appropriate tests and studies should 
be performed, including X-rays, if deemed 
necessary by the examiner.  The examiner 
is requested, as to range of motion of 
the cervical and thoracic spine, to 
employ a goniometer (see 38 C.F.R. § 
4.46), to specify range of motion of the 
cervical and thoracic spine. The 
examination should also include 
consideration of functional loss and pain 
on movement. 38 C.F.R. §§ 4.40, 4.45.  
The claims folder should be made 
available to the examiner for use in the 
study of the case. 

3.  After completion of the above and 
any additional development deemed 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claim can be granted. The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


